DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 10/27/2021 have been received and fully considered.  Claims 1-20 are pending.  Claims 5, 11, 15 and 20 are amended.  Claims 1-20 are now under consideration.
The previous 112 rejections are withdrawn in light of the claim amendments.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al (US PG Pub No. 2019/0174769) in view of Peterson et al (US PG Pub. No. 2018/0032125), Bichot et al (US PG Pub. No. 2016/0050695) and Schribman et al (US PG Pub. No. 2015/0067819).
Regarding claim 1:
	Dingman teaches a system, comprising: a heating device (106) comprising: a transceiver (122) that receives commands with instructions for controlling the heating device (see paragraph 35 where the HMI connects to the oven directly) on behalf of a virtual machine (see paragraph 29 and 82) to dispose of biohazard waste (the heating device is capable of disposing of biohazard waste, also see paragraph 32 where the oven can be commercial/industrial); and a mobile communication device (HMI 108) comprising a circuit configured to: cause an augmented reality user interface to be presented that enables user-software interactions (see paragraph 40). 
	Dingman fails to disclose a target item that is coupled to or presented by the heating device, and includes heating device identification data, obtain the heating device identification data from the target item; access the heating device using the heating device identification data; and the augmented reality user interface can be used to give commands to the heating device and that the mobile communication device communicates to the heating device directly (ie not through a server) using an internet protocol tunnel.
	Peterson teaches an augmented reality user interface with an oven similar to Dingman including receiving commands controlling operations of the heating 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dingman with the teachings of Peterson to include giving commands to control operation of the heating device within the augmented reality user interface in order to allow a user to change the oven parameters after viewing the heating device identification data and determining the parameters need to be changed.
	Bichot teaches a mobile communication device (10) communicating with a heating device (see paragraph 41) similar to Dingman including the heating device comprising a target item (tag 5) that is coupled to the heating device, and includes heating device identification data (see at least paragraphs 53-57), and the mobile communication device configured to obtain the heating device identification data from the target item (see at least paragraph 53-57); access the heating device using the heating device identification data for communicating commands from the mobile communication device to the heating device directly using a network protocol tunnel (see at least paragraphs 60-64).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dingman with the teachings of Bichot to include a target item on the heating device which can be accessed by the mobile device to connect them directly in order to allow an easy structure to connect the user and device without having to access it over a network.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dingman with the teachings of Schribman to include using an internet protocol tunnel in order to more securely transfer information between the mobile communication device and the oven.

Regarding claim 2:
	Dingman modified above teaches the mobile communication device is further configured to cause a computer-generated image of the heating device to be superimposed on a user's view of an augmented realty environment (see end of paragraph 42). 

Regarding claim 3:
	Dingman modified above teaches the target item comprises a RFID (see paragraph 41 where the HMI can interact with the server 102, which includes 112, through an RFID tag, where the examiner has used the reference numeral 112 to describe the RFID tag, numeral 112 is just a placeholder for the actual RFID tag within the server 102 and if it is felt that 112 is not the RFID tag then 

Regarding claim 4:
	Dingman modified above teaches the heating device further comprises at least one sensor (124) configured to measure at least one of: an internal temperature of the heating device; a temperature of a biohazard waste material within the heating device; a weight of a biohazard waste material within the heating device; a volume of a biohazard waste material within the heating device; a level of carbon dioxide within the heating device; a level of water within the heating device; and an amount of time since a start of a heating process being performed by the heating device (see paragraph 34). 

Regarding claim 6:
	Dingmans modified above teaches the mobile communication device further comprises a microphone (see paragraph 75), and the processor is further configured to generate commands for controlling operations of the heating device in accordance with voice commands input using the microphone (inherent to receiving commands from a microphone, also see Peterson paragraph 54).
	While the examiner notes that although it is not clear from figure 10 of Dingman if the input device 1036/microphone is within the mobile communication device 108, see paragraph 40 where the HMI has an input device comprising keyboards etc, “or the like”, where “or the like” can include the microphone 

Regarding claim 7:
	Dingman modified above teaches the heating device comprises an incineration device or a melting device (where an oven is capable of incineration and melting items). 

Regarding claim 8:
	Dingman modified above teaches the operations of the heating device comprise at least one of powering on the heating device, powering off the heating device and altering a temperature of the heating device (see paragraph 62 of Peterson as modified above). 

Regarding claim 9:
	Dingman modified above teaches wherein the mobile communication device accesses measurement data generated by one or more sensors of the heating device, and facilitates a visual inspection of the heating device in an augmented reality environment (see paragraph 40). 

Regarding claim 10:
. 

Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman in view of Peterson, Bichot, Schribman and Perera et al (US PG Pub. No. 2010/0096463).
Regarding claim 11:
	Dingman teaches a method, comprising: scanning using a RFID locator on a mobile communications device (108) remote to a heating device, wherein the heating device comprises: a transceiver (see claim 1 addressed above) that receives commands on behalf of a virtual machine with instructions for controlling operations of the heating device to dispose of biohazard waste (see claim 1 addressed above); and a target item that is coupled to or presented by the heating device, and includes heating device identification data (see claim 1 addressed above); obtaining, using a mobile communication device including a circuit, the heating device identification data from the target item (see claim 1 addressed above); accessing the heating device using the heating device identification data (see claim 1 addressed above); and causing a graphical user interface to be presented that enables user-software interactions for communicating the commands from the mobile communication device to the heating device using an internet protocol tunnel (see claim 1 addressed above). 
	Dingman fails to disclose scanning, using a camera a target item.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dingman with the teachings of Perera to use a camera to scan the target item, since this method of capturing data versus using an RFID tag are art equivalents (as evidenced by at least claim 4 of Perera) well known throughout the art to be interchangeable.

Regarding claim 12:
	See claim 2 addressed above

Regarding claim 13:
	See claim 3 addressed above.
 
Regarding claim 14:
	See claim 4 addressed above.

Regarding claim 16:
	See claim 6 addressed above.
 
Regarding claim 17:
	See claim 7 addressed above


	See claim 8 addressed above.

Regarding claim 19:
	See claim 9 addressed above.

Regarding claim 20:
	Dingman modified above teaches wirelessly coupling the mobile communications device and the heating device and the mobile communications device via a cloud network (see claim 10 addressed above), wherein wirelessly coupling the heating device and the mobile communications device includes a secure key or certificate (see paragraph 57 where an authorization/password is required to access the device which is a secure key).
	Dingman modified above fails to disclose coupling using a discovery protocol.
	Schribman teaches using discovery protocols (see paragraph 22).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dingman with the teachings of Schribman to include using a discovery protocol, since this is a known art equivalent protocol to wirelessly communicate two devices over a network, the examiner notes that Schribman may disclose such a protocol may be unreliable, nevertheless this type of protocol is an art equivalent well known .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman in view of Peterson, Bichot, Schribman and Perera (respectively) as applied to claims 4 and 14 above (respectively), and further in view of Rodoni (US PG Pub. No. 2017/0364872).
Regarding claim 5 and 15
	Dingman modified above teaches all of the above except a plurality of sensors are configured to generate sensor data that is useful for approximately identifying at least one biohazard waste material within the heating device. 
	Rodoni teaches a sensor system similar to Dingman including the at least one sensor is configured to generate sensor data that is useful for identifying at least one biohazard waste material within the heating device (see paragraph 36).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sensor for identifying at least one waste material in order to determine the contents of what is within the oven and how to proceed with the programming of the oven.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762